DETAILED ACTION
Claims 21, 23-27, 29-32, and 35-39 are pending.  Claims 35 and 37-38 are withdrawn from consideration as being drawn to inventions nonelected with traverse in the reply filed on 7 July 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response filed 23 March 2022, Applicant requested an interview if any issue remained as an impediment to allowance.  In a phone call with Deborah Lu on 8 July 2022, she declined such an interview.  The examiner encouraged Applicant to set up an interview if there is any issue that is not clear in this rejection. 
The rejection of claims 21-29, 31-34 and 39 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 28, 32 and 34 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to the claims.  
The rejection of claims 21-29 and 31-32 under 35 U.S.C. 102(a)(1) as being anticipated by Centre for Genetic Resources CGN 15705 (1991, https://cgngenis.wur.nl/AccesionDetails. aspx?lD=hxwi445s&acnumber=CGN15705) taken with the evidence of the instant specification is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 21, 24-29, 31-32, and 39 under 35 U.S.C. 102(a)(1) as being anticipated by Stassen et al (2013, MPMI 26:1259-1270) is withdrawn.  Although the locus, which is located between CLS_S3_3349 and CLS_S3_4656 on chromosome 9 is associated with cell death in response to the B. lactucae effector BLG01 (Figure 7), it does not confer resistance to at least B. lactucae race B1:24 (pg 1265, left column, paragraph 2).  

Claim Objections
Claim 39 is objected to because of the following informalities:  
The objection is modified from the objection set forth in the Office action mailed 23 September 2021.  Applicant’s arguments filed 23 March 2022 have been fully considered but they are not persuasive.  The previous objection to claims 23 and 36 was overcome by Applicant’s amendment to the claims.
In claim 21, line 6, the comma after “including” should be deleted.
In claim 39, line 1, “said method” should be from line 2 and  --, said method-- should be inserted after “production” in line 1.
Response to Arguments
Applicant urges that the claims have been amended accordingly (response pg 8).
This is not found persuasive because claim 39 was amended incorrectly and a new issue was introduced into claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21, 23-27, 29-32, 36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
The rejection is modified from the rejection set forth in the Office action mailed 23 September 2021, as applied to claims 21-34, 36 and 39.  Applicant’s arguments filed 23 March 2022 have been fully considered but they are not persuasive.  
Claim 21 is indefinite in its recitation of “located on the bottom of linkage group 9”.  Which end of the chromosome is the “bottom” is completely dependent upon who is drawing the map.  For example, in the map of Figure 2, marker LE9038 is located in the same portion of the chromosome as markers CLS_S3_4656 and CLS_S3_3349, recited in the claim as being on the bottom of LG9.  However, in the UCDavis map of LG9 (http:// https://cgpdb.ucdavis.edu/database/genome_viewer/_matrix_images/LM_JUN2005-JMR1-LG_9.x.large.png, accessed 7/21/21) marker LE9038 is located at the very top of chromosome 9.  There is no standard in the art as to which end of the bottom and which is the top.  Thus, “bottom of linkage group 9” is a relative term that renders the claims indefinite.
Claim 27 is indefinite in its recitation of “officially recognized races or isolates of Bremia lactucae”.  It is unclear in what manner the recognition is official and who is the official.  
Claim 21 is indefinite in its recitation of “broad-spectrum resistance to Bremia lactucae”.  The claim recites that the resistance to a number of officially recognized races or isolates of B. lactucae including, B1:1, and/or B1:2, and/or B1:4, and/or B1:5, and/or B1:6, and/or B1:7, and/or B1:10, and/or B1:12, and/or B1:13, and/or B1:14, and/or B1:15, and/or B1:16, and/or B1:17, and/or B1:18, and/or B1:20, and/or B1:21, and/or B1:22, and/or B1:23, and/or B1:24, and/or B1:25, and/or B1:26, and/or B1:27, and/or B1:28.  The “and/or” recitation of the B. lactucae races encompasses resistance to only one of those races;  however, “broad-spectrum” implies many more than one.  It is not clear what the minimum number of race resistances are requires for the resistance to be “broad-spectrum”.  Thus, the metes and bounds of the recitation is unclear.   
Claim 21 is indefinite in its recitation of “wherein the resistance allele is as found in the genome of plants grown from seeds of which a representative sample was deposited under accession number NCIMB 42141”.  It is not clear if the resistance allele is limited to the one found in accession number NCIMB 42141 seeds, which is from L. saligna CGN 15705, or if the allele can be from L. saligna isolates.
Claim 27 is indefinite in its recitation of “the resistance allele as defined in claim 21”.  Claim 21 does not define the resistance allele, nor is the claim drawn to it.  It is unclear if the same allele as found in the plants of claim 21 is required or if any allele that fits the “definition” is permitted.  It is suggested that “as defined in claim 21” be deleted.  
Response to Arguments
Applicant urges that they define the map based on the orientation in Truco (response pg ).
This is not found persuasive because there is no map in the Truco document of record (reference 8 in the IDS filed 16 September 2019).  The drawing inserted in the response (from Fig 2) is oriented left to right, not top to bottom.  There is no definition in the specification.
Applicant urges that ¶117 of the published specification and figure 2 indicates that LE1019 is at one end and LE9038 is at the other;  ¶31 of the published specification refers to the resistance as being on the bottom of LG9, above a marker described by Jeuken (response pg 11).
This is not found persuasive.  Applicant is remined that the published specification is not part of the filed wrapper.  All references to the specification should be to the specification as filed in the application.  Only one marker in Jeuken’s map of LG9 appears in the instant map, KM2346, which is located in the middle of the chromosome.  
Applicant urges that these markers are also found in the figure of the map cited in the Office Action, at both ends of the linkage group 9, except, here the linkage group is drawn the other way around, but there is no inconsistency with Applicants’ chromosome location (response pg 11).
This is not found persuasive because there is no standard in the art as to what orientation the chromosome is to be drawn in and referred to.  It is noted that the rejection could be overcome by deleting reference to the boom of LG9 and reciting that the resistance allele is flanked by markers CLS_S3_4656 and CLS_S3_334.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23-27, 29-32, 36, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is modified from the rejection set forth in the Office action mailed 23 September 2021, as applied to claims 21-34, 36 and 39.  Applicant’s arguments filed 23 March 2022 have been fully considered but they are not persuasive.  The previous part C rejection was obviated by cancellation of claims 33-34.  The previous part A is withdrawn s the specification indicates that the deposit comprising representative F3 seeds from a cross between L. saligna CGN 15705 and L. sativa cv. Olof (example 4).
Claim 21 is drawn to a L. sativa plant with a L. saligna allele that confers broad spectrum resistance to B. lactucae, where the allele is located on the bottom of LG9, confers resistance to a number of officially recognized races or isolates of B. lactucae including, B1:1, and/or B1:2, and/or B1:4, and/or B1:5, and/or B1:6, and/or B1:7, and/or B1:10, and/or B1:12, and/or B1:13, and/or B1:14, and/or B1:15, and/or B1:16, and/or B1:17, and/or B1:18, and/or B1:20, and/or B1:21, and/or B1:22, and/or B1:23, and/or B1:24, and/or B1:25, and/or B1:26, and/or B1:27, and/or B1:28, and is represented by the resistance allele found in plants grown from seed deposited under accession number NCIMB 42141.
The instant specification indicates that the claims encompass lettuce plants comprising a broad-spectrum Bremia resistance allele obtainable from CGN 15705 or from other L. saligna accessions that have an allele conferring broad-spectrum Bremia resistance and located on chromosome 9 between marker CLS_S3_ 3349 and the end of the chromosome (¶27).
The claims encompass plants comprising a resistance allele that confers resistance to any subset of B1:1-2, 4-7, 10, 12-28.  
Plants comprising L. saligna LG9 broad-spectrum B. lactucae resistance alleles other than those in accession number NCIMB 42141 are not described.  The specification describes this allele as conferring resistance to B1:10, 15, 16, 20-22, and 24-28 (¶126, 133, and 139).
The specification fails to describe any such other broad-spectrum Bremia resistance alleles or L. sativa plants comprising them.  The specification only describes those alleles by function.
The structural features that distinguish such an L. saligna allele that confers broad spectrum resistance to B. lactucae from other L. saligna genes are not described in the specification.
The specification describes no other broad-spectrum Bremia resistance alleles and describes no L. sativa plants comprising them.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosure in the specification.
Since the disclosure fails to describe the common attributes that identify members of the genus the claimed genus is not described.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed allele(s), plants comprising the alleles are likewise not described, and the specification fails to provide an adequate written description of the claimed invention. Thus, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments
Applicant quotes ¶27 (response pg 12).
This is not found persuasive the full scope of L. sativa plants with the full scope of L. saligna alleles are not described in the specification, for the reasons detailed in the rejection.

Claims 21, 23-27, 29-32, 36, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for L. sativa plants comprising the resistance allele found in seed deposited under accession number NCIMB 42141 and flanked by markers CLS_S3_4656 and CLS_S3_334, does not reasonably provide enablement for the full scope of L. sativa plants comprising a resistance allele that is represented by plants grown from seed deposited under accession number NCIMB 42141.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The rejection is modified from the rejection set forth in the Office action mailed 23 September 2021, as applied to claims 21, 23-34, 36, and 39.  Applicant’s arguments filed 23 March 2022 have been fully considered but they are not persuasive.  The previous part B rejection was obviated by cancellation of claims 33-34.
The claims are drawn to L. sativa plants with a L. saligna allele that confers broad spectrum resistance to B. lactucae, where the allele is located on the bottom of LG9, confers resistance to a number of officially recognized races or isolates of B. lactucae including, B1:1, and/or B1:2, and/or B1:4, and/or B1:5, and/or B1:6, and/or B1:7, and/or B1:10, and/or B1:12, and/or B1:13, and/or B1:14, and/or B1:15, and/or B1:16, and/or B1:17, and/or B1:18, and/or B1:20, and/or B1:21, and/or B1:22, and/or B1:23, and/or B1:24, and/or B1:25, and/or B1:26, and/or B1:27, and/or B1:28, and is represented by the resistance allele found in plants grown from seed deposited under accession number NCIMB 42141.
The instant specification indicates that the claims encompass lettuce plants comprising a broad-spectrum Bremia resistance allele obtainable from CGN 15705 or from other L. saligna accessions that have an allele conferring broad-spectrum Bremia resistance and located on chromosome 9 between marker CLS_S3_ 3349 and the end of the chromosome (¶27).
The claims encompass plants comprising a resistance allele that confers resistance to any subset of B1:1-2, 4-7, 10, 12-28.  
The specification does not teach L. sativa plants with the full scope of such L. saligna broad-spectrum resistance genes.
The specification fails to teach L. saligna accessions other than CGN15705 that have the claimed broad-spectrum B. lactucae resistance allele.  Thus, one of skill in the art would need to use undue trial and error experimentation to find L. saligna plants with alleles over the full scope of the claims, if such alleles even exist. 
This experimentation is undue because it is not even clear that other such broad-spectrum resistance genes exist at the claimed location on LG9 and because of the huge number of other L. saligna plants that exist.  There is no evidence that even the 76 other L. saligna deposits at the CGN Germplasm (Centre for Genetic Resources L. saligna, The Netherlands; see https://cgngenis.wur.nl/ToonResultaten.aspx?ID=yab23vr2[5/9/2018 4:05:22 PM]) are representative of the full scope of L. saligna plants with a broad-spectrum B. lactucae resistance allele located on the bottom of LG9 or that the plants have the full scope of such alleles.
Given the claim breath, unpredictability, and lack of guidance in the specification as discussed above, the instant invention is not enabled.
Response to Arguments
Applicant urges that claims 28, 33 and 34 have been canceled and claims 21, 23, 25, 26, 32, 36 and 39 have been amended (response pg ).
This is not found persuasive for the reasons above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23-27, 29-32, 36 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,440,914.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejection is repeated for the reasons of record as set forth in the Office action mailed 23 September 2021, as applied to claims 21-32, 36 and 39.  Applicant’s arguments filed 23 March 2022 have been fully considered but they are not persuasive.  
L. sativa plants comprising an introgression from L. saligna that confers broad spectrum resistance to B. lactucae, where the introgression fragment comprises SEQ ID NO:1 and 3 and in found in seeds deposited under NCIMB 42141, as claimed in ‘914, are species of the instantly claimed lettuce plant comprising a resistance allele from L. saligna that confers a broad spectrum resistance to B. lactucae, including lettuce plants where the resistance allele is found in plants grown from seeds deposited under NCIMB 42141. 
Thus, the seeds capable of growing into the plant, seed produced on the plant, progeny of the plant, propagation material from the planta tissue culture from the plant, a part from the plant, a method comprising isolating germplasm from the plant, and a method comprising growing the plant and harvesting seeds from it, as claimed in ‘914, are species of the instantly claimed seeds capable of growing into the plant, seed produced on the plant, progeny of the plant, propagation material from the planta tissue culture from the plant, a part from the plant, a method comprising isolating germplasm from the plant, and a method comprising growing the plant and harvesting seeds from it.
Response to Arguments
Applicant urges that upon agreement as to allowable subject matter, it is believed that there is still a double patenting issue, a Terminal Disclaimer as to the ‘914 patent may be filed (response pg 13).
This is not found persuasive.  The rejection is held in abeyance but not withdrawn.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662